Judgment and order reversed upon the law and the facts and a new trial granted, costs to abide the event. We are of opinion that the verdict was excessive. Plaintiff recovered a verdict of $1,030 damages, which he claims he sustained by reason of injury to a part of a consignment of antique furniture in transportation from the French Line in New York to his home in Westchester county. The proof is that plaintiff’s own declaration of value upon the arrival of the entire consignment of goods in New York was $150. Lazansky, P. J., Rich, Young, Hagarty and Cars-well, JJ., concur.